DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 06/07/2022.
Claims 1-15 and 17-20 are pending in the application. Claims 1 and 11 are currently amended. Claim 16 is cancelled. The rest of the claims are previously presented. Claims 1-15 and 17-20 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodor US Patent No. 6,113,969 (hereinafter “Bodor”).
Regarding claims 1, 9-13 and 18-19, Bodor teaches a liquid dairy blend (e.g., a water continuous dairy base product) comprising 7-18% milk proteins (e.g., whey protein and casein) and 7-18% fat (column 3, line 17-26), wherein the weight ratio of whey protein to casein is 0.11-0.43 (column 5, line 28-34, the amount of casein is 70-90% and the amount whey protein is 10-30%), and the pH of the liquid dairy blend is from 5.9-6.5 (column 3, line 23-24; column 5 line 26-27). Bodor further includes an embodiment teaching that the protein source for the dairy base product is skim milk (e.g., skimmilk UF retentate), and the fat source for the dairy base product could be a  vegetable fat. (column 6, line 31-37 and Examples 1-4).
 Additionally, Bodor teaches that the dairy base product could be consumed as such as a food, and also teaches a food such as pasta sauce and ice-cream made using the liquid dairy blend (column 9, line 1-7; column 4, line 34-38; column 14, Example 26-27). A pasta sauce reads on the culinary sauce  as recited in claim 12, and an ice-cream reads on the frozen food product as recited in claim 13.
The ratio of whey/casein and the pH as disclosed by Bodor overlap with or encompass those recited in claims 1, 9-11 and 18-19. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Where Bodor teaches vegetable fat as the fat source for the dairy base, it would have been obvious to have selected any edible vegetable fat such as soybean oil, canola oil, corn oil, olive oil, cottonseed oil, coconut oil, and combinations thereof as the fat source to include in the dairy base, as one of ordinary skill would have had the reasonable expectation that any vegetable fat that is familiar to a skilled artisan such as soybean oil, canola oil, corn oil, olive oil, cottonseed oil, coconut oil would function effectively in the dairy base. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with the aforementioned vegetable fat species.
Regarding claims 2-3, 6 and 14-15, Bodor teaches that the liquid dairy blend comprises 7-18% fat (column 3, line 19-21), which overlaps with those recited in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claims 4-5, Bodor teaches that the liquid dairy blend comprises an emulsifier such as egg yolk (column 3, line 40-42), which is known to comprise lecithin.
Regarding claims 7-8 and 17, Bodor teaches the average diameter (e.g., D3,2, which is known to be the average particle size) of the product including fat droplet  is  0.1-10 microns or 1-4 microns (column 5, line 21-25; column 8, line 55-64 ), which overlaps with or encompass those ranges recited in claims 7-8 and 17. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Further, Bodor teaches that particle size of the components such as fat affects those properties including texture feel and taste in the mouth, and firmness (column 3, line 42-47; column 5, line 42-43). Bodor also teaches that fat globule size could be modulated by homogenization (column 8, line 54-56). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fat global size through varying the parameters of homogenization such that the product has desirable mouthfeel. As such, the fat droplet size as recited in the claims are merely obvious variants of the prior art.
Regarding claim 20, Bodor as recited above teaches that the dairy bases comprises 7-18% fat (column 3, line 19-21), and that the dairy base product could be consumed as such as a food (column 9, line 1). As such, Bodor teaches a food product made by using the liquid dairy blend that comprises 7-18% fat. 
The amount of fat as disclosed by Bodor overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Additionally, Bodor teaches a food such as pasta sauce and ice-cream made using the liquid dairy blend. For example, Example 27 teaches an ice-cream comprising 36.64% dairy base the fat content of which is 13.1% (See Example 1-4) and 5.11% butter which is known to contain approximately 80% fat. As such the total amount fat in the ice-cream is 36.64% x 13.1% + 5.11 x 80%= 8.9% which falls within the range recited in the claim.


Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
On pages 5-8 of the Remarks, Applicant rebuts the prima facie case of obviousness by asserting that Fig. 1 and Example 3.1 of the present specification demonstrates that maximum viscosity was obtained unexpectedly in the narrow pH range of 6.9-6.1 for the claimed liquid dairy blend.
Applicant’s arguments are considered but found unpersuasive. Example 3.1 and Fig. 1 are associated with a dairy blend that does not include any vegetable oil as recited in claims 1 and 11. Instead, it is a liquid dairy blend that uses heavy cream as the source of fat (see [0075-077; 0069-0070] and Table 1 of the specification, which recites that the liquid dairy blend used in Example 3 is based on the continuous process in Example 1). There is no adequate basis to conclude that a liquid dairy blend using the vegetable oil as recited in claims 1 and 11 would behave the same. As such, the showing is not commensurate in scope with the claim. See MPEP 716.02 (d), unexpected results commensurate in scope with claimed invention. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.
Even if, in arguendo, the result of using a cream as fat source could be extrapolated to vegetable oil, examiner submits that a whey/casein ratio of 0.38 as in Example 3 can hardly enable a broad  whey/casein ratio of  0.3-0.5 as recited in the claims, since no trend could be ascertained from the showing. See MPEP 716.02(d) II. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.
For the reasons above, the results shown are not convincing evidence of unexpected results sufficient to overcome the applied prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793